DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive.

Applicant’s representative argues that the independent claims are not directed to an abstract idea.
In response, the claims recite the limitations of :
“receiving, device data corresponding to a device, operated by a user, used to initiate a transaction 
with a merchant, and first payment account information associated with a first payment account of the user, from a merchant, the device data comprising an IP address;
searching, using the first payment account to identify other payment accounts associated 
with the first payment account, the other payment accounts including a second payment account;
	determining, that second payment account information associated with the second 
payment account is associated with an elevated risk;
	determining, that an inconsistency is present between the device data comprising the IP 
address, and one or more of a billing address and/or shipping address of the user;
	determining, a fraud risk score based on the inconsistency that is present between the 
device data comprising the IP address, and the one or more of the billing address and/or the shipping address of the user, and the elevated risk associated with the second payment account information of the user;
inserting, the fraud risk score in an authorization response message; and 
providing, the fraud risk score to the merchant in the authorization response message.
 
The claims are directed to the determination of a risk involved in a transaction between a user 

 
The applicant’s representative then argues that according to criteria set forth in Step 2A, the 
claimed invention recites statutory subject matter because the claimed invention provides many benefits drawn to a practical application in determining a fraud risk associated with a particular account of a user.
	Applicant is reminded that although a claimed invention may be beneficial by using the claimed method or system, a claim for a useful or beneficial abstract idea is still an abstract idea. See Ariosa, 788 F.3d at 1379-80.
	In reviewing the instant claims, receiving data are preliminary step of gathering data for subsequent data analysis processing.  Determining steps are generic data processing functions.  The providing function is similar to a transmitting function.  Furthermore, the claimed functions of “receiving”, searching”, “determining”, “providing” and “inserting” (which is similar to an updating function) do not involve any technological details or improvement on the recited computer, system or server.  The claimed functions are expected functions or functions among a plurality of desired functions that a generic computer or server can handle or process or are expected to handle or process.  The claimed functions do nor recited any technological details in performing these claimed functions.  Accordingly, the claimed functions recite no physical structural details of a server, or processor or a computerized 
	The claimed functions also cover functions of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors or business relations).  Determining associated accounts involves sales activities or behaviors or business relations.  Determining risks involve a business behavior or business relation as it was similarly stated in Alice as it was determined that functions of mitigating settlement risks involves a method of organizing human activities. 
	The reliance of a computer or server to perform their routine tasks even more accurately is not sufficient to transform a claim into patent eligible subject matter  as noted in Alice 134 S. Ct. at 2359.  As indicated by the court "use of a computer to create electronic records, track multiple transactions and issue simultaneous instructions" was not an inventive concept.  The claims or even the applicant's specification does not support or provide or claim any specifically inventive technology or algorithm for performing the claimed functions.

	Applicant’s representative then argues that “As a second example, the claim elements clearly add[] a specific limitation other than what is well-understood, routine and conventional in the field” or “add[] unconventional steps that confine the claim to a particular useful application.” As explained in Berkheimer v. HP Inc. (Appeal No. 2017-1437) (Fed. Cir. 2018)”.
	In response, a claim not having a lacking of “something more” under Step 2B analysis does not imply a lacking of showing of evidence of claimed features.  Furthermore, evidence is to be provided only 

	Furthermore, it should be addressed whether the claimed invention are being implemented 
on a generic computer as noted in Alice, 573 U.S. at 225.  Taking the claim elements separately, the functions performed by the system at each step of the method involves generic and conventional functions.  Using a computer for receiving, searching, determining, inserting and providing data involve generic data gathering, data processing, data updating, and transmitting data are similar to generic functions such as to retrieve data, store and retrieve data and updating data which are also basic and generic functions of a computer, processor or server.  These computer functions are generic, routine, conventional computer activities that are performed as of their expected and conventional uses.  See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).  Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' .. . those functions can be achieved by any general purpose computer without special programming"). 
The instant claims recite no physical structural details of a server, computer, processor or a computerized system to accomplish the intended functions.  The claims are not tied to any specific automated computer apparatus.  Computer elements that perform each of the functions are not explicitly recited.  There is not a specific structure for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Each of the claimed functions does no more than requires a generic computer to perform generic computer functions.  The Courts have stated "even if a process of collecting and analyzing information is 
	The functions of “searching” and “inserting” involve and updating step which is a generic and conventional function. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Commc 'ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017).   The determining and providing functions are routine and conventional computer functions.  
	Even when the claims considered individually and as an ordered combination, they do not provide an inventive concept such that these additional elements amount to significantly more than the abstract idea.  See Alice, 573 U.S. at 221; see also Guidance, 84 Fed. Reg. at 56.  Accordingly, the claimed invention merely uses generic computing components to implement the recited abstract idea.

	The prior Office action is repeated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 24-29 and 32-35 are rejected under 35 U.S.C. 101 because the claimed 
invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claim 21 is directed to a method. Claim 28 is directed to a system. Each of the claims falls under one of the four statutory classes of invention.
	Taken claim 21, as an example, claim 21 recites :
	receiving data used to initiate a transaction with a merchant, and first payment account information associated with a first payment account of the user and the device data comprising an IP address;

searching, a database using the first payment account to identify other payment accounts associated with the first payment account, the other payment accounts including a second payment account;

determining that second payment account information associated with the second payment account is associated with an elevated risk;

determining that an inconsistency is present between the device data comprising the IP address, and one or more of a billing address and/or shipping address of the user;

determining, by the server computer, a fraud risk score using at least the device data based on the inconsistency that is present between the device data comprising the IP address, and the one or
 more of the billing address and/or the shipping address of the user, and the elevated risk associated with the second payment account information of the user;

inserting the fraud risk score in an authorization response message; and

providing the fraud risk score to the merchant in the authorization response message.

These claimed limitations under a broadest reasonable interpretation, cover functions of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors or business relations).

The claimed server computer, device and merchant computer are general purpose computing devices. The claimed database is seen as a computer storage device (see the applicant’s specification). 

The claimed server computer and device are noted to perform routine computer functions such as receiving data, searching data, inserting data, providing data and determining data.

The claimed server computer and device are seen as generic computers performing generic functions without an inventive concept. These claimed computing devices are simply a field of use that attempts to limit the abstract idea to a particular environment. The type of data being manipulated does not impose meaningful limitations. Looking at the elements as a combination does not add anything more than the elements analyzed individually.

	Moreover, the specification discloses that the invention can be implemented using generic computer components. (See the applicant’s specification). Each step taken individually requires no more than a general purpose computer to perform generic computer functions.
	Considered as an ordered combination, the claimed computer components do not add anything that is already present when the steps are considered separately.
	These additional elements are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are therefore directed to an abstract idea.

The remaining independent claim 29 falls short the 35 USC 101 requirement under the same rationale applied to claim 21.

The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6762.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

October 19, 2020